--------------------------------------------------------------------------------

EXHIBIT 10.30
 
EXTENSION OF TIME FOR
CONVERTIBLE SECURED PROMISSORY NOTE DATED JULY 16, 2015
 
Whereas, this Extension of Time for Convertible Secured Promissory Note dated
July 16, 2015 (this “Extension”) between Hydrocarb Energy Corporation, (the
“Company”) that executed a Convertible Secured Promissory Note (the “Promissory
Note” as a copy attached hereto as “Exhibit A”) in favor of Duma Holdings, LLC,
a Texas limited liability company (the “Holder”) that was effective as of July
16, 2015 and the fact that such Promissory Note carries the following basic
terms among others:


Face Value:
$350,000
Annual Interest Rate:
15%
Accrued interest through 11/30/2015:
$19,705
Original Maturity Date:
11/30/2015    and,

 
Whereas, the Company and Holder collectively herein will be referred to
individually as a “Party” and collectively as the “Parties”; and


Whereas it is the mutual desire of the Parties to extend the maturity date of
The Promissory Note for up to a total of up to six months from the original
maturity date, or to May 31, 2016; and


So Now Therefore the parties agree as evidenced by the signatures hereunder
that:

1. FIRST EXTENSION. All the terms other than the Maturity Date of November 30,
2015 which shall now be extended to February 29, 2016, shall remain the same.  
The consideration for the first extension to be paid upon signature of this
Extension shall be:

a. Cash payment of Accrued Interest of $19,705 through November 30, 2015.

b. Cash payment of a $3,500 extension fee.

c. Upon the signatures hereunder and payments made as specified above, the
effective date of the FIRST EXTENSION shall be December 1, 2015.

2. SECOND EXTENSION. An option of another extension extending the maturity date
from February 29, 2016 to May 31, 2016 will be available at the option of the
Company by:

a. Notice to extend 10 days before maturity of FIRST EXTENSION.

b. Cash payment by the FIRST EXTENSION maturity date of the following:

i. Accrued Interest (using 15% APR) for the period of December 1, 2015 through
February 29, 2016.

ii. Extension fee of $3,500.



All terms shall remain the same as the Promissory Note including but not limited
to:

1) The same interest rate (15%) will be maintained,

2) The same stock convertible right and terms to be retained

3) The same real estate collateral\lien, and personal guarantees to be retained



Agreed:


HYDROCARB ENERGY CORPORATION
 
DUMA HOLDINGS, LLC
          /s/ Kent P. Watts   /s/ Brent Sagissor  

Name: Kent P. Watts
 
Name:
Brent Sagissor  
Title:   Chief Executive Officer
 
Title: Manager
         
Agreed:
     
/s/ Michael E. Watts
     
Michael E. Watts
             
/s/ Kent P. Watts
     
Kent P. Watts
     

 



--------------------------------------------------------------------------------